IN THE INTEREST OF K.K-G.
No. 29698
Intermediate Court of Appeals of Hawaii.
August 28, 2009.
On the briefs:
Herbert Y. Hamada, for Mother-Appellant.
Jay K. Goss and Mary Anne Magnier, Deputy Attorneys General, for Petitioner-Appellee.

SUMMARY DISPOSITION ORDER
FOLEY, Presiding Judge, FUJISE and LEONARD, JJ.
Mother-Appellant (Mother) appeals the February 25, 2009 Order Awarding Permanent Custody entered by the Family Court of the First Circuit (family court).[1]
On appeal, Mother claims there was no clear and convincing evidence that she could not provide a safe family home within a reasonable period of time.
Upon careful review of the record and the briefs submitted by the parties and having given due consideration to the arguments advanced and the issues raised by the parties, we resolve Mother's point of error as follows:
The family court did not err by concluding that it was not reasonably foreseeable that Mother could provide a safe family home for K.K-G., even with the assistance of a service plan, within a reasonable period of time. Mother admitted that she had multiple opportunities to participate in drug treatment programs since 1999 but did not complete any of them. Mother's parental rights to at least two other children were terminated due to her drug use in 2000. Mother was first ordered to again participate in drug treatment in October 2007. Mother voluntarily agreed to participate in the Family Drug Court Program but she was unable to complete the program after participating in it for over one year. Mother also used drugs in June, November, and December 2008. Mother admitted that she needed to complete treatment and therapy before she could adequately care for K.K-G. but had not yet done so by the time of the permanent custody hearing, nearly 16 months later. Mother had consistently failed to remain drug free since 1999 and it is reasonable to conclude that Mother will not be able to remain drug-free in the foreseeable future, even with the assistance of a service plan.
Therefore,
IT IS HEREBY ORDERED that the February 25, 2009 Order Awarding Permanent Custody of the Family Court of the First Circuit is affirmed.
NOTES
[1]  The Honorable Bode A. Uale presided.